Citation Nr: 1718649	
Decision Date: 05/26/17    Archive Date: 06/05/17

DOCKET NO.  15-12 115A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased compensable rating for service-connected residuals of a kidney contusion.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Boal, Associate Counsel







INTRODUCTION

The Veteran served on active duty from November 1954 to September 1956.

This matter is before the Board from an appeal of the August 2011 rating decision by the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Upon a preliminary review of the record, the Board has determined that further development is necessary prior to adjudication by the Board.

The Veteran last attended a VA examination over six years ago, in April 2011.   The Veteran has submitted evidence suggesting that his symptoms have worsened since his 2011 examination.  Specifically, he states that he has to urinate a minimum of three times per night and during the day at least every two hours.

When it is indicated that the severity of a service-connected disability has increased since the most recent rating examination, an additional examination is appropriate.  See Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).  As the Veteran's complaints indicate possible worsening of the service-connected condition, the Veteran should be afforded a more contemporaneous VA examination to address the severity of this condition.

The Veteran reported that he is also being treated by a private urologist who has prescribed the use of Oxybutynin and that the Veteran wear undergarment liners due to his incontinence.  On remand, the RO should make attempts to obtain those records from the Veteran's private physician.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. First, the AOJ should undertake the appropriate efforts to obtain and associate with the claims file any relevant outstanding VA or private treatment records.

2. After obtaining any indicated treatment records, the Veteran should be scheduled for an examination to determine the current level of severity and manifestations of the service-connected residuals of his kidney contusion.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. 

The examiner should comment on the severity of the Veteran's service-connected residuals of his kidney contusion and discuss the effect of the disability on his occupational functioning and daily activities.

The claims file should be reviewed in conjunction with these requests and the reports thereof should reflect that such review occurred.  Any examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports must be specifically acknowledged and considered in formulating any opinions.  Rationales must accompany all conclusions, as speculative/conclusory opinions are not helpful and will require additional remands.

3. The AOJ shall then take such additional development action as it deems proper with respect to the claim.  When the development requested has been completed, the case should again be reviewed on the basis of the additional evidence and re-adjudicated.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


